ARMSTRONG, J.
Petitioner seeks reconsideration of our decision in Coghill v. Natl. Council on Comp. Ins., 155 Or App 601, 964 P2d 1085 (1998),1 in which we upheld a determination that petitioner was required to provide workers’ compensation coverage for certain siding installers in his employ. Petitioner contends that we made a factual error when we stated that “[t]he record before us does not show that installers worked with or for any other parties during the audit period.” We agree with petitioner that there is information in the record to support a finding that the installers worked for other people during the audit period. Hence, we modify our earlier opinion to delete the quoted sentence. The deletion of the sentence does not change the reasoning on which we relied to uphold the agency’s decision, and we adhere to our opinion as modified.
Reconsideration allowed; opinion modified and adhered to as modified.

 Petitioner also seeks reconsideration in a companion case, Coghill v. Natl. Council on Comp. Ins., 155 Or App 638, 964 P2d 1090 (1998). We have denied that petition by order this date.